Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 04/30/2018 ("04-30-18 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-30-18 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  APPARATUS AND SYSTEM USING ARTIFICIAL INTELLIGENT COOLING METHOD FOR SERVER AND SSD

CLAIM INTERPRETATION (invoking 35 U.S.C. §112(f))

Federal Register Notice, Vol. 84, No. 4, January 7, 2019, provides the following notice regarding "Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112":  
"The U.S. Court of Appeals for the Federal Circuit ('Federal Circuit') has recognized a problem with broad functional claiming without adequate structural support Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (en banc) (overruling the Federal Circuit's previous application of a "strong presumption that claim limitations lacking the word 'means' are not subject to §112(f) to address the resulting 'proliferation of functional claiming untethered to [§112(f)] and free of strictures set forth in the statute'; Function Media, LLC v. Google, Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013)..." (p. 57, col. 3, SUPPLEMENTARY INFORMATION).
"In view of Williamson, examiners should apply the applicable presumption and the 3-prong analysis to interpret a computer-implemented functional claim limitation in accordance with 35 U.S.C. 112(f) as appropriate, including determining if the claim sets forth sufficient structure for performing the recited function. A determination that the claim is being interpreted according to 35 U.S.C. 112(f) should be expressly stated in the examiner's Office action..." (p. 59, col. 2, second paragraph).
"The BRI of a claim limitation that is subject to 35 U.S.C. 112(f), 'is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.' MPEP §2181. Thus, if the claim limitation is being interpreted under 35 U.S.C. 112(f), the specification must be consulted to determine the corresponding structure, material, or act for performing the claimed function. See MPEP §2181, subsection I for more guidance on interpreting claim limitations that are subject to 35 U.S.C. 112(f)...." (p. 59, col. 2, third paragraph - p. 59, col. 3, first paragraph). 
"B. Indefiniteness under 35 U.S.C. 112(b): For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under  Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008...Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted)." (p. 59, col. 3, last paragraph - p. 60, col. 1, first paragraph). 
Here, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. For a computer-implemented 112(f) claim limitation such as the ones below, the specification must disclose an algorithm(s) for performing the claimed specific computer function.
Such claim limitations are as follows: 
Claim 1 - "an artificial intelligence system configured to dynamically determine a thermal management setting to be employed by the memory storage device, based, at least in part, upon the first temperature sensor and a workload of the memory storage device" recites a generic placeholder of "an artificial intelligence system" coupled with functional language of "configured to dynamically determine a thermal management setting to be employed by the memory storage device, based, at least in part, upon the first temperature sensor and a workload of the memory storage device" without recited without reciting sufficient structure (i.e., algorithm) to perform the recited function.
i.e., algorithm) to perform the recited function.
Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement, because the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed.
	Each of the independent claims 1, 9 and 17 fails to comply with the written description requirement, because the claim recites "an artificial intelligence system" without having adequate support for corresponding structure(s) (i.e., algorithm) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, the claim 1 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed function of "configured to dynamically determine a thermal management setting to be employed by the memory storage device, based, at least in part, upon the first temperature sensor and a workload of the memory storage device."

	Claims 2-8 are rejected for depending on the rejected claim 1.
 	Each of the claim 2 and claim 11 is further rejected for failing to comply with the written description requirement, because claim 2 and claim 11 each recites "the artificial intelligence system comprises a neural network" without having adequate support for corresponding structure(s) (i.e., algorithm) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, claim 2 and claim 11 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed function of "is configured to predict a particular temperature of the memory storage device during a subsequent period of time, and the thermal management setting is selected based, at least in part, upon the particular temperature during the subsequent period of time."
	Claims 10-16 are rejected for depending on the rejected claim 9.
	Claims 17-20 are rejected for depending on the rejected claim 17.
	



	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The "artificial intelligence system" limitation of each of the independent claims 1, 9 and 17 is indefinite under 35 U.S.C. 112(b) because the specification fails to adequately disclose structure to perform the claimed function. For a computer-implemented 112(f) claim limitation, supra, the specification must disclose an algorithm(s) for performing the claimed specific computer function.
It is unclear what the corresponding structure(s) (i.e., algorithm(s)) are for the claim limitation of "artificial intelligence system" invokes 35 U.S.C. 112(f) (see Claim Interpretation above). The written description fails to disclose corresponding structure such as an algorithm for performing the entire claimed function of "configured to dynamically determine a thermal management setting to be employed by the memory storage device, based, at least in part, upon the first temperature sensor and a workload of the memory storage device" and also to clearly link the structure to the entire claimed function.  That is, the Applicant fails to provide corresponding structure that one of ordinary skill in the art would be able to determine its structural or functional 
Claims 2-8 are indefinite, because they depend from the indefinite claim 1. 
Each of the claims 2 and claim 11 is further indefinite, because claim 2 and claim 11 each recites "the artificial intelligence system comprises a neural network" without having adequate support for corresponding structure(s) (i.e., algorithm) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, it is unclear what the corresponding structure(s) are for the claim limitation of "the artificial intelligence system comprises a neural network" (see Claim Interpretation).  
Claims 10-16 are indefinite, because they depend from the indefinite claim 9. 
Claims 18-20 are indefinite, because they depend from the indefinite claim 17.

In order to successfully traverse the 35 U.S.C. 112(b) rejections above, the Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0060202 A1 to Sundaram et al. ("Sundaram").
	Regarding independent claim 1, Sundaram teaches an apparatus (para [0052] -"Providing a system having the capability of real-time thermal monitoring of memory resources 110 and real-time control of data flow to/from memory resources 110 based at least in part on the temperature of the respective memory resource 110 beneficially improves the reliability and integrity of data stored therein.") comprising:
	a memory storage device 110A-110n (para [0021] - "Each of the memory resources 110A-110n includes data indicative of a respective first (e.g., 'HIGH SET') threshold 112A-112n (collectively 'first thresholds 112').") comprising:
		a plurality of memory cells 110 configured to store data (para [0028] - "In some instances, each of at least some of the plurality of memory resources 110 may include, but is not limited to, one or more phase-change memory modules...");
		a first temperature sensor 122A or 122A-122n (para [0020] - "at least one respective thermal sensor 122A-122n (collectively 'thermal sensors 122')."; para [0038] - "The temperature sensor 122 may include a single sensor or may include an array of sensors distributed about the memory resource 110.") configured to detect a temperature of the memory cells (para [0020] - "...the thermal sensor 122 provides a real-time signal that includes information indicative of the temperature of the memory resource 110 to the respective comparator 120.");
	an artificial intelligence system (para [0106] - "As used in any embodiment herein, the terms 'system' or 'module' may refer to...circuitry configured to perform any 
	A limitation of "wherein the memory storage device dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system" does not structurally distinguish the claimed apparatus over prior art, cause it has been construed as an intended use or intended operation of the memory storage device of the apparatus.  The apparatus taught by Sundaram is 
	Regarding claim 5, Sundaram teaches the apparatus that further includes a second temperature sensor 122B or 122A-122n (para [0020] - "at least one respective thermal sensor 122A-122n (collectively 'thermal sensors 122')."; para [0038] - "The temperature sensor 122 may include...an array of sensors distributed about the memory resource 110.") configured to detect a temperature of the memory storage device (para [0020] - "...the thermal sensor 122 provides a real-time signal that includes information indicative of the temperature of the memory resource 110 to the respective comparator 120."); and
	wherein the artificial intelligence system is configured to determine the thermal management setting (para [0044] - "Such commands may include, but are not limited to, commands that limit, alter, adjust, restrict or halt the flow of data to/from memory resources 110 experiencing a high temperature thermal condition."; see also para [0061]), based, at least in part, upon the second temperature sensor 122B or 122A-122n. 
Regarding claim 6, wherein claims of "wherein the operational parameters comprise parameters selected from the group consisting of: a size of read/write unit, a size of an erase unit, a size of a read buffer, and a size of a write buffer, a throttling threshold, an amount of memory cell utilization, a cache size and a frequency of garbage collection" does not structurally distinguish the claimed apparatus over Sundaram, because it further recites the details of the intended use or intended operation of the wherein clause recited in the independent claim 1.  The apparatus taught by Sundaram is capable of being used or operated as recited in claim 6.  Basis in fact is provided at least in part by para [0019], which discloses that "The system may include means for restricting, throttling, controlling, or otherwise limiting data traffic flow to and/or from the memory resource responsive to detecting the measured temperature of the memory resource at or above the stored first temperature threshold."  
	Regarding claim 7, Sundaram teaches the artificial intelligence system that is configured to pre-cool the memory storage device (para [0052] - "The ability to identify, based on temperature, potential issues with memory resources permits the proactive slowing or even halting of data flow to/from the memory resource before data is compromised...").
	Regarding claim 8, Sundaram teaches the artificial intelligence system that is configured to determine the thermal management setting (para [0044] - "Such commands may include, but are not limited to, commands that limit, alter, adjust, restrict or halt the flow of data to/from memory resources 110 experiencing a high temperature thermal condition.") to be employed by the memory storage device 110A-110n.

	Regarding independent claim 9, Sundaram teaches a computer device (see Figs. 1 and 2; para [0052] -"Providing a system having the capability of real-time thermal monitoring of memory resources 110 and real-time control of data flow to/from memory resources 110 based at least in part on the temperature of the respective memory resource 110 beneficially improves the reliability and integrity of data stored therein.") comprising:
	a memory storage device 110A-110n (para [0021] - "Each of the memory resources 110A-110n includes data indicative of a respective first (e.g., 'HIGH SET') threshold 112A-112n (collectively 'first thresholds 112')."; para [0028] - "In some instances, each of at least some of the plurality of memory resources 110 may include, but is not limited to, one or more phase-change memory modules...") configured to store data; 

	a cooling device 120 (para [0040] - "...the thermal management controller 150 may cause the comparator 120 to place the first output pin 124 in a second logic state...Responsive to the placement of the first output pin 124 in the second logic state, in some embodiments, the thermal management controller 150 resumes the flow of data to/from the respective memory resource 110 that initially placed the first output pin in the first logic state.") configured to, at least partially, cool the computer device (para [0036] - "In some implementations, the one or more comparators 120 may be a stand-alone device that is communicably coupled to the memory resource 110.");
	wherein the controller 150 comprises an artificial intelligence system (para [0106] - "As used in any embodiment herein, the terms 'system' or 'module' may refer 
	A limitation of "wherein the cooling device is configured to dynamically attempt to increase or decrease a temperature of the computing device based upon the thermal   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaram and further in view of Pub. No. US 2018/0067507 A1 to Nielsen et al. ("Nielso").
	Regarding independent claim 14, Sundaram does not disclose that the cooling device comprises a fan; wherein the controller comprises a fan speed controller configured to set a speed of the fan; and wherein the thermal management setting comprises a desired fan speed.
	However, Nielson teaches a thermal management system of a computer in which speed of fans is controlled in convectively cooling the computer (para [0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nielson that teaches a thermal management system that can control the speed of the fan to convectively cool a computer to the computing device of Sundaram, so as to improve cooling of the computer device via convective cooling. Moreover, “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0062423 A1 to Kim et al.
Pub. No. US 2016/0062326 A1 to Bang et al.
Pub. No. US 2016/0011607 A1 to James et al.
Pub. No. US 2017/0024254 A1 to Show et al.
Patent No. US 9,846,444 B1 to Yang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        28 April 2021